NIX, Judge.
This matter was presented to the court on the 6th day of March, 1957, upon motion of William D. Reeves, Petitioner, to disqualify Lehman D. Bellah, Judge od the *265Municipal Court in the City of Cushing,' before whom petitioner was charged with the crime of public drunkenness in violation of ordinance of City of .Cushing.
During a hearing on some of the pleadings in said cause, pending before said-Municipal Court, presided over by Judge Lehman D. Bellah, certain remarks were, alleged to have been made by the respondent upon which petitioner based his motion for disqualification of said judge. ■Peti-' tioner alleges in his motion 'that Judge Bellah was-biased, prejudiced and had prejudged the case, wherein the petitioner was charged with public drunkenness. Motion-relates that Judge Bellah, during said pro-x ceedings, previous to hearing any evidence in said cause, made the following state- ( ment in substance:
“Why don’t you plead this man' guilty? I am going to find him guilty anyway.”
Respondent denied each of these allega-, tions in his response filed in this court. Three' witnesses, including the petitioner, testified they were present,in court on said, date, and gave testimony' in support of petitioner’s motion.
Three police officers of the City of Cush-ing and Judge Bellah testified for the re-' spondent. The three-police officers testi-' fied they did not hear the remarks alleged to have been made and upon which the petitioner relied ’ for disqualification -of Judge Bellah. ¡ ■
Testimony of witnesses for the ‘ petitioner and respondent were in direct conflict with each other. The most per.--, suasive element in the hearing was the. fact, that Judge .Bellah, while testifying, before/ this court, did not deny that said statements were made and did not comment thereon'." This presented a question of 'paramount importance to litigants in the courts 'of this', state, whether' it be a municipal coürt or" any higher court. It is likewise of 'interest' to the general public. All 'are interested in the integrity, independence, fairness,, and 1 impartiality of the judiciary. In deciding' this matter, the court cannot ignore 'the-constitutional provisions of this state, Article 2, Section 6, O'.S.A.:
“The courts .of-justice of the State shall be open to every person, and speedy and certain remedy afforded for ■ every wrong; and for every injury to, person, property, or reputation; and right and justice shall be administered without sale, denial, delay, or prejudice.”
The testimony was to the effect that Petitioner Reeves and Judge Bellah had heretofore, and at the time said cause was set for 'hearing in Municipal Court -o.fr Cushing, been close personal friends, and as.-customary, .the -newspaper publicity, and public discussion had apparently magnified the belief of petitioner that he could, not receive a fair and impartial hearing before said judge. Though the 'testimony was conflicting, the court feels there was sufficient corroboration on petitioner’s motion to create a doubt, and under previous holdings of this court the doubt should be re^ solved in favor .of the person to be tried,' and it is -felt .that the administration of justice would be best served if Judge Leh-. man' D. Bellah .did not hear said cause.. This court has heretofore declared itself on ■ this' question in the following -language::
;“Not only must the judges presiding over' the courts be honest, unbiased, impartial, and disinterested in fact, but it is of the utmost importance that all doubt or suspicion to the contrary must'be jealously guarded against, and, if possible, completely elimináted, if we are to maintain and give full force and effect to the high ideals and salutary safeguards written in the organic law of the state.” State ex rel. Mayo v. Pitchford, 43 Okl. 105, 141 P. 433, 435; Robertson v. Bozarth, 87 Okl. 102, 209 P. 742.
“It is therefore the' order of this courti that' Judge Lehman D. Bellah, and he is,' disqualified from 'hearing the case now" pending before the Municipal Court ■ of: Cushing, wherein the petitioner 'is charged' with public druh'kenness. • ; -1-'
*266The method of selecting a successor to Judge Bellah for the purpose of trying this cause is not suggested herein and is left up to the proper officials of the city of Cushing.
BRETT, P. J., and POWELL, J., concur.